     Case: 1:16-cr-00360-CAB Doc #: 78 Filed: 06/29/20 1 of 12. PageID #: 476




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

MARQUEL BROWN,                                )       CASE NO.      1:16CR360
                                              )                     1:19CV571
               Defendant-Petitioner,          )
                                              )       JUDGE CHRISTOPHER A. BOYKO
               vs.                            )
                                              )
UNITED STATES OF AMERICA,                     )       OPINION AND ORDER
                                              )
               Plaintiff-Respondent.          )

CHRISTOPHER A. BOYKO, J.:

       Before the Court is Defendant’s Motion to Vacate his Sentence under 28 U.S.C. § 2255.

(Doc. 60). For the following reasons, Defendant’s Motion is GRANTED, IN PART.

                                     I. BACKGROUND FACTS

       On November 9, 2016, a Grand Jury indicted Defendant with various counts relating to

narcotics trafficking. On March 7, 2018, Defendant executed a Plea Agreement (Doc. 52) and

pleaded guilty to two counts of Distribution of a Controlled Substance, violations of 21 U.S.C. §

841(a)(1) and (b)(1)(C).

       Relevant for the claims here, the Plea Agreement contains the following provisions: 1)

the agreement acknowledged that the advisory Guideline Range would not be determined until

the time of sentencing and after the U.S. Probation Office prepared a presentence report; 2) the

parties stipulated to a sentence of 84 months; and 3) Defendant waived certain appellate rights,

including the right to appeal the sentence based on two specified cases pending before the Sixth

Circuit at the time of the plea. (Id. at PageID: 238-40).
     Case: 1:16-cr-00360-CAB Doc #: 78 Filed: 06/29/20 2 of 12. PageID #: 477




       On July 23, 2018, the Court adopted the parties’ recommendation and sentenced

Defendant to 84 months imprisonment. (See Doc. 58). Defendant did not appeal the Court’s

Sentence.

       Instead, on March 14, 2019, Defendant filed his original Motion under 28 U.S.C. § 2255.

The Government responded on May 23, 2019. On August 15, 2019, the Court granted leave for

Defendant to amend his Motion. On August 19, 2019, Defendant filed his Traverse and later, on

September 16, 2019, Defendant filed an Addendum to his Traverse.

                                      II. LAW & ANALYSIS

A.     Standard of Review

       Section 2255 of Title 28, United States Code, provides:

               A prisoner in custody under sentence of a court established by Act
               of Congress claiming the right to be released upon the ground that
               the sentence was imposed in violation of the Constitution or laws of
               the United States, or that the court was without jurisdiction to
               impose such sentence, or that the sentence was in excess of the
               maximum authorized by law, or is otherwise subject to collateral
               attack, may move the court which imposed the sentence to vacate,
               set aside or correct the sentence.

28 U.S.C. § 2255(a).

       “In order to prevail upon a § 2255 motion, the movant must allege as a basis for relief:

‘(1) an error of constitutional magnitude; (2) a sentence imposed outside the statutory limits; or

(3) an error of fact or law that was so fundamental as to render the entire proceeding invalid.’”

Mallett v. United States, 334 F.3d 491, 496-97 (6th Cir. 2003) (quoting Weinberger v. United

States, 268 F.3d 346, 351 (6th Cir. 2001)).

       Defendant’s claims for relief revolve around his career-offender designation under USSG

§ 4B1.1 and the Sixth Circuit’s en banc decision in United States v. Burris, 912 F.3d 386 (6th

Cir. 2019). At the time of his decision to plead guilty, Defendant faced one of two outcomes: 1)

                                               -2-
         Case: 1:16-cr-00360-CAB Doc #: 78 Filed: 06/29/20 3 of 12. PageID #: 478




the likely designation as a career-offender, which meant a Guideline Range of 151 to 188 months

imprisonment; or 2) no designation as a career-offender, which meant a Guideline Range of 15 to

21 months.1 Also at the time, Burris was pending before the Sixth Circuit, which considered

whether felonious assault offenses in Ohio constituted predicate offenses for career-offender

purposes. The outcome of Burris would have impacted Defendant’s career-offender designation.

Both parties (properly) refrained from predicting the outcome of Burris. The parties did

however, strike a bargain—to recommend a binding sentence of 84 months, which reflected the

median of the two potential outcomes described above. After a thorough review of his options,

Defendant accepte the Plea Agreement and the 84 months, as it “brings certainty in” his life.

(Doc. 66, PageID: 379).

           Defendant now claims however, that he is not a career offender and Burris—decided

after Defendant’s sentencing—supports his position. The problem for Defendant is that his Plea

Agreement contains a waiver to appeal his Sentence based on Burris and its progeny.

           In order to avoid this waiver, Defendant argues his counsel provided ineffective

assistance during the plea process and that Defendant entered into the Plea Agreement

unknowingly and involuntarily. For the reasons discussed below, both claims are without merit.

           His last claim involves counsel’s ineffective assistance by neglecting to file a Notice of

Appeal. This ground for relief, as discussed below, warrants additional consideration.

B.         Ground One – Ineffective Assistance of Counsel During Plea Process

           In his first Ground for Relief,2 Defendant claims counsel provided him ineffective

assistance during the plea process. At the crux of his claim, Defendant is upset counsel did not


1
    Both calculations factor in Defendant’s acceptance of responsibility. (Doc. 66, PageID: 374).
2
  Defendant’s Amended Petition contains two claims: 1) that counsel was ineffective during the plea bargaining
stage when he failed to detail the dynamics of accepting the Government’s agreement versus rejecting it; and 2) that

                                                          -3-
      Case: 1:16-cr-00360-CAB Doc #: 78 Filed: 06/29/20 4 of 12. PageID #: 479




provide him with the exact Guideline Range for Sentencing. According to Defendant, counsel

could have made different strategic decisions and should have advised Defendant of the

availability of an “open plea.”

         The Government disagrees with this position. According to the Government, the record

demonstrates that Defendant knew there was no agreement on his Guideline Range and that his

range would not be decided until the Probation Office prepared a pre-sentence report. This was

thoroughly discussed with Defendant on the record. Moreover, the Court sentenced Defendant

to the agreed upon term of imprisonment.

         The Court agrees with the Government. To prevail on his claims of ineffective assistance

of counsel, Defendant “must meet the two-part test established in Strickland v. Washington, 466

U.S. 668 (1984), and subsequently tailored to the guilty-plea context, see Lafler v. Cooper, 566

U.S. 156, 162-63 (2012).” Rodriguez-Penton v. United States, 905 F.3d 481, 486 (6th Cir.

2018). Under the performance prong, Defendant must show “that counsel’s representation fell

below an objective standard of reasonableness.” Lafler, 566 U.S. at 163. Under the prejudice

prong, and in the context of pleas, Defendant “must show the outcome of the plea process would

have been different with competent advice.” Id.

         Here, Defendant has not demonstrated that his counsel’s performance “fell below an

objective standard of reasonableness.” “There is a strong presumption that counsel’s

performance falls within the ‘wide range of professional assistance.’” Kimmelman v. Morrison,

477 U.S. 365, 381 (1986) (quoting Strickland, 466 U.S. at 689). As such, “counsel’s

competence…is presumed.” Id. at 384. A defendant then must rebut this presumption by



counsel was ineffective when he failed to advise that an alternative option to accepting the Government’s plea
agreement or proceeding to trial existed and that failure to advise of open plea option was prejudicial. (Doc. 69).
Due to their similarity, the Court will analyze both claims together.

                                                        -4-
     Case: 1:16-cr-00360-CAB Doc #: 78 Filed: 06/29/20 5 of 12. PageID #: 480




“proving that counsel’s representation was unreasonable under prevailing professional norms and

that the challenged action was not sound strategy.” Id. at 381.

       Defendant has not rebutted the presumption of counsel’s competence. Even if he wanted

to, counsel could not advise Defendant of his specific Guideline Range. The Court requires the

U.S. Probation Office to prepare a Presentence Report prior to calculating Defendant’s Guideline

Range. The parties are then afforded an opportunity to object to the proposed calculation. Only

then does the Court make a ruling on a defendant’s advisory guideline range. Both the Plea

Agreement (Doc. 52, PageID:238) and the Court’s exchange with Defendant thoroughly

explained this process. (Doc. 66, PageID: 365-69). Defendant understood this process as

explained to him. (Id. at Doc. 367-68). Accordingly, applying the proper deference to counsel’s

actions, Defendant has not demonstrated that counsel’s performance was objectively

unreasonable.

       Nor has Defendant demonstrated that he has suffered any prejudice. When a defendant

alleges ineffective assistance of counsel while leading up to his guilty plea, he must also show

that the plea process would have ended differently. Lafler, 566 U.S. at 163.

       Defendant has not made this showing. Even if counsel had to provide a specific

guideline range, the Court did not sentence Defendant based on the Guideline Range. Rather, the

Court imposed a sentence in line with the parties’ agreement. The Court determined Defendant

earned the designation as a career-offender. (Doc. 65, PageID: 351). As a career offender,

Defendant faced a Guideline Range of 151 to 188 months. (Id. at PageID: 349). However, the

Court imposed the sentence the parties agreed to in the Plea Agreement, 84 months. (Id. at

PageID: 359). The record demonstrates that Defendant was fully informed of his options and

chose the “certainty” of seven years.



                                               -5-
     Case: 1:16-cr-00360-CAB Doc #: 78 Filed: 06/29/20 6 of 12. PageID #: 481




       Similarly, even if counsel unreasonably failed to inform Defendant of the “open plea”

option, counsel’s failure did not prejudice Defendant. The Court specifically advised Defendant

he had the option to plead to the Indictment without an agreement. (Doc. 66, PageID: 366-67).

The Court then thoroughly explained the intricacies behind an open plea. (Id.). Initially,

Defendant chose the option for an open plea. (Id. at 370). But, after the Government and

defense counsel explained that Defendant would forfeit an agreement to a specific sentence,

Defendant changed his mind. (Id. at 372-79). Thus, Defendant was well-aware of his option to

plea to the Indictment without an agreement. However, he knowingly and voluntarily chose the

Plea Agreement option.

       Finally, Defendant’s idea of what counsel “should have done” has no merit. Defendant

claims counsel should have asked for a pre-plea presentence report or waited until the Sixth

Circuit’s decision in Burris. However, Defendant overlooks the fact that a pre-plea report was

previously created and Defendant disagreed with its findings. (See Doc. 17). Thus, there is

reason to believe that Defendant would have disapproved of a similar report. Furthermore, there

is no indication that the Government would have been willing to wait for the Sixth Circuit

decision like Defendant wanted. While Defendant is entitled to effective representation during

plea negotiations, he is not entitled to a plea agreement. Rodriguez-Penton, 905 F.3d at 489.

The plea took place almost one year before Burris was ultimately decided.

       Accordingly, Defendant has not shown he suffered any prejudice due to counsel’s

perceived errors. Defendant’s Ground One is without merit.

C.     Ground Two – Misinformed Sentence

       Defendant’s second Ground for Relief builds on Ground One. In Ground Two,

Defendant claims that he is not a career offender and the Court improperly sentenced him as a



                                               -6-
     Case: 1:16-cr-00360-CAB Doc #: 78 Filed: 06/29/20 7 of 12. PageID #: 482




career offender. He claims that, since his plea was involuntary, Defendant can attack his

Sentence. The Government claims Defendant’s argument is foreclosed by the waiver Defendant

signed in his Plea Agreement.

       The Court agrees with the Government. “It is well settled that a defendant in a criminal

case may waive ‘any right, even a constitutional right,’ by means of a plea agreement.” United

States v. Fleming, 239 F.3d 761, 763-64 (6th Cir. 2001) (quoting United State v. Ashe, 47 F.3d

770, 775-76 (6th Cir. 1995)). The necessary condition of a valid waiver however, “is that the

defendant enter into the agreement knowingly and voluntarily.” Id. at 764. A waiver of appeal

rights then “may be challenged on the grounds that it was not knowing and voluntary.” United

States v. Atkinson, 354 Fed. App’x 250, 252 (6th Cir. Dec. 3, 2009). It can also be attacked on

the grounds that it “was the product of ineffective assistance of counsel.” Id. Subsequent

changes in the law however, do not “render an appellate waiver unknowing or involuntary, even

if the defendant or petitioner would not have agreed to the waiver had he known about the

subsequent change.” Vowell v. United States, 938 F.3d 260, 267 (6th Cir. 2019) (citing United

States v. Bradley, 400 F.3d 459, 463 (6th Cir. 2005)).

       As discussed above, Defendant’s plea was not the result of ineffective assistance of

counsel. And as a threshold matter, the Court did not sentence Defendant as a career-offender.

While it is true that the Court found Defendant to be a career-offender due to his criminal

history, the Court sentenced Defendant in accordance with the parties’ agreement of 84 months.

As a career-offender, Defendant faced a range of 151 to 188 months. The Court imposed the

agreed upon 84-months. Accordingly, Defendant’s Sentence was not based on his career-

offender designation.




                                               -7-
     Case: 1:16-cr-00360-CAB Doc #: 78 Filed: 06/29/20 8 of 12. PageID #: 483




       Nor was Defendant’s plea unknowing or involuntary. At the Change of Plea Hearing, the

Court thoroughly walked through Defendant’s options as well as the Plea Agreement. Defendant

knowingly and voluntarily accepted the Plea Agreement after considering all his options.

Defendant made representations that he understood what he was doing. He also represented his

satisfaction with counsel. These sworn statements carry a strong presumption of truthfulness.

Blackledge v. Allison, 431 U.S. 63, 74 (1977) (“Solemn declarations in open court carry a strong

presumption of verity”). And Defendant’s current allegation that he protested the plea is not

supported by the Record.

       Moreover, the Court did not coerce Defendant into accepting the plea. As he did

previously, Defendant misquotes the Court’s statement of “you’ll get hammered.” The Court

had previously explained the context of the discussion (Doc. 24) and reiterates it here. As the

Sixth Circuit has determined, a court does not coerce a defendant into a sentence by explaining

the possibility of a longer sentence than that offered. United States v. Brown, 96 Fed. App’x

380, 382 (6th Cir. Apr. 29, 2004).

       Finally, even if Burris favored Defendant—it does not—the subsequent change in law

does not make his sentence statutorily excessive. While a Defendant cannot challenge an

appellate waiver based on a change of law, defendants may challenge a statutorily excessive

sentence on a change of law. Vowell, 938 F.3d at 268. Defendant here pleaded guilty to

violating 21 U.S.C. § 841(a)(1) and (b)(1)(C). He faced a statutory maximum term of

imprisonment of twenty years imprisonment. 21 U.S.C. § 841(b)(1)(C). The Court imposed a

term of seven years. Thus, since Defendant received a sentence less than the statutory

maximum, Defendant cannot challenge his sentence as being statutorily excessive.




                                               -8-
     Case: 1:16-cr-00360-CAB Doc #: 78 Filed: 06/29/20 9 of 12. PageID #: 484




       Accordingly, because Defendant entered the plea knowingly and voluntarily, the post-

conviction waiver remains in place. Defendant’s Ground Two is thus without merit.

D.     Ground Three – Ineffective Assistance of Counsel Concerning a Notice of Appeal

       Lastly, Defendant claims his counsel did not consult with him about the possibility of

appealing the Court’s Judgment. He swears he “advised counsel of his desire to have an appeal

filed” but counsel neglected to follow Defendant’s desires. (Doc. 73, PageID: 451). The

Government claims that this does not demonstrate Defendant clearly wanted to appeal the

Sentence. Moreover, the Government argues any appeal would have been meritless because the

Court imposed the agreed-upon sentence. This is supported by the fact that Defendant has not

put forward any meritorious appellate claims.

       Strickland applies to claims that counsel was ineffective for failing to file a notice of

appeal. Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000). In situations where the defendant

clearly asks counsel to file an appeal—even when a valid appellate waiver is in place—the law is

clear: counsel provides ineffective assistance if he does not file an appeal. Garza v. Idaho, 139

S.Ct. 738, 746-47 (2019). And in those situations, where an appellate proceeding is completely

forfeited, prejudice is presumed. Flores-Ortega, 528 U.S. at 483; Garza, 139 S.Ct. at 747.

       What is less clear is when a defendant does not specifically instruct his counsel to file a

notice of appeal. Flores-Ortega, 528 U.S. at 478. In such a case, the court must look at the

totality of the circumstances to determine if counsel consulted with defendant about the

possibility of an appeal. Id. at 480. Importantly however, there is no bright-line rule that

counsel must always consult with a defendant concerning an appeal. Id. (“We therefore reject a

bright-line rule that counsel must always consult with the defendant regarding an appeal”).




                                                -9-
     Case: 1:16-cr-00360-CAB Doc #: 78 Filed: 06/29/20 10 of 12. PageID #: 485




        In such circumstances, a defendant must show prejudice by demonstrating that “there is a

reasonable probability that, but for counsel’s deficient failure to consult with him about an

appeal, he would have timely appealed.” Id. at 484. However, “a defendant’s inability to

‘specify the points he would raise were his right to appeal reinstated’ will not foreclose the

possibility that he can satisfy the prejudice requirement where there are other substantial reasons

to believe that he would have appealed.” Id. at 486 (quoting Rodriguez v. United States, 395

U.S. 327, 330 (1969)).

        Whether a defendant affirmatively expresses a desire for an appeal is pivotal to a claim of

ineffective assistance of counsel, and the district court “must conduct an evidentiary hearing to

determine if [the defendant] in fact expressed the desire for an appeal[.]” Campbell v. United

States, 686 F.3d 353, 360 (6th Cir. 2012); see also Pola v. United States, 778 F.3d 525, 532 (6th

Cir. 2015) (A properly raised claim that an attorney failed to file a notice of appeal upon request

must be resolved by an evidentiary hearing to determine the exact nature of the request).

        Here, Defendant’s argument morphs over the course of his pleadings. Initially,

Defendant criticizes counsel for not consulting with him about an appeal. (Doc. 60-1, PageID:

333). Later, Defendant claims he “advised counsel of his desire to have an appeal filed.” (Doc.

73, PageID: 451). While this change of argument affects Defendant’s credibility, the

Government offers no evidence to rebut these allegations. The Government does not even

provide an affidavit from counsel refuting the claim.3 Rather, the Government relies on

argument in saying Defendant has not adequately demonstrated that he wanted to appeal the

sentence. And while Defendant waived a reading of his appellate rights on the Record, there is

no indication in the Record whether he directed his counsel to file a notice of appeal.


3
 The Court notes however, that even considering competing affidavits, an evidentiary hearing may still be
necessary. Pola, 778 F.3d at 534.

                                                      - 10 -
    Case: 1:16-cr-00360-CAB Doc #: 78 Filed: 06/29/20 11 of 12. PageID #: 486




       In typical circumstances then, the Court would hold an evidentiary hearing to determine

if Defendant “affirmatively expressed his desire for an appeal.” Campbell, 686 F.3d at 360.

However, our country and this Court find themselves in atypical circumstances. The COVID-19

pandemic has brought the normal operations of the Court to a halt. On May 22, 2020, the

Northern District of Ohio extended its General Order to continue all criminal trials to no earlier

than August 1, 2020. See General Order 2020-08. The District has closed its Courthouses and

has instituted measures to protect the public. Jails and prison facilities have done the same.

Removing Defendant from his facility and assembling the necessary parties before the Court for

an evidentiary hearing now is both unsafe and unwise.

       Defendant however, is entitled to a decision on his Motion. When the record cannot

support a decision on the merits, an evidentiary hearing must be held promptly. Smith v. United

States, 348 F.3d 545, 550 (6th Cir. 2003). Moreover, the court must appoint counsel to assist a

pro se prisoner with the hearing. Rule 8(c), Rules Governing § 2255 Proceedings. But again,

these typical procedures are impacted by COVID-19 and the District’s proper responses.

       Therefore, the Court will forego the evidentiary hearing and grant Defendant relief on his

third Ground for Relief. “Section 2255 ‘gives district judges wide berth in choosing the proper

scope of post-2255 proceedings.’” Ajan v. United States, 731 F.3d 629, 633 (6th Cir. 2013)

(quoting United States v. Jones, 114 F.3d 896, 897 (9th Cir. 1997)). The proper relief here is

allowing Defendant the opportunity for a delayed appeal. See Racey v. United States, 2020 WL

1977120 (E.D. Tenn. Apr. 24, 2020) (granting defendant’s § 2255 motion based on counsel’s

failure to file a notice of appeal and authorizing a delayed appeal as proper remedy). The Court

will also appoint counsel to consult with Defendant about filing an appeal. This remedy provides




                                               - 11 -
    Case: 1:16-cr-00360-CAB Doc #: 78 Filed: 06/29/20 12 of 12. PageID #: 487




Defendant prompt relief while also being mindful of judicial resources and the current state of

the Nation.

                                        III. CONCLUSION

       Because the Court cannot timely hold an evidentiary hearing due to COVID-19, the Court

GRANTS Defendant limited relief on his third Ground for relief. The Court VACATES its

judgment and immediately REIMPOSES the same Judgment in order to restart Defendant’s time

for appeal. Moreover, the Court APPOINTS an attorney from the Criminal Justice Act panel to

assist Defendant in filing a Notice of Appeal.

       Importantly however, the Court DENIES Defendant’s first and second Grounds for Relief.

Defendant’s counsel provided competent assistance to Defendant during the plea process.

Additionally, Petitioner entered the Plea Agreement knowingly and voluntarily. Therefore,

appellate waivers contained within the Plea Agreement remain in force on Defendant’s appeal.

       Finally, the Court finds an appeal from its decision denying Defendant’s first and second

Grounds for Relief could not be taken in good faith. 28 U.S.C. § 1915(a)(3). Counsel did not

provide ineffective assistance during the plea-bargaining process and therefore Defendant has

failed to make a substantial showing that he was denied any constitutional right. The Court

therefore declines to issue a certificate of appealability. 28 U.S.C. § 2253(c)(2); 28 U.S.C. §

2255, Rule 11(a); FED. R. APP. P. 22(b).

       IT IS SO ORDERED.

                                              s/ Christopher A. Boyko
                                              CHRISTOPHER A. BOYKO
                                              Senior United States District Judge

Dated: June 29, 2020




                                                 - 12 -
